

	

		II

		109th CONGRESS

		2d Session

		S. 2397

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2006

			Mr. Smith (for himself

			 and Mrs. Lincoln) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to establish

		  long-term care trust accounts and allow a refundable tax credit for

		  contributions to such accounts, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Long-Term Care Trust Account Act

			 of 2006.

		2.Long-Term Care Trust

			 Accounts

			(a)In

			 generalSubchapter F of chapter 1 of the Internal Revenue Code of

			 1986 (relating to exempt organizations) is amended by adding at the end the

			 following new part:

				

					IXLong-Term Care

				Trust Accounts

						530A.Long-Term Care

				Trust Accounts

							(a)General

				ruleA Long-Term Care Trust Account shall be exempt from taxation

				under this subtitle. Notwithstanding the preceding sentence, such account shall

				be subject to the taxes imposed by section 511 (relating to imposition of tax

				on unrelated business income of charitable organizations).

							(b)Long-Term Care

				Trust AccountFor purposes of this section, the term

				Long-Term Care Trust Account means a trust created or organized in

				the United States for the exclusive benefit of an individual who is the

				designated beneficiary of the trust and which is designated (in such manner as

				the Secretary shall prescribe) at the time of the establishment of the trust as

				a Long-Term Care Trust Account, but only if the written governing instrument

				creating the trust meets the following requirements:

								(1)Except in the case

				of a qualified rollover contribution described in subsection (d)—

									(A)no contribution

				will be accepted unless it is in cash, and

									(B)contributions will

				not be accepted for the calendar year in excess of the contribution limit

				specified in subsection (c)(1).

									(2)The trustee is a

				bank (as defined in section 408(n)), an insurance company (as defined in

				section 816), or another person who demonstrates to the satisfaction of the

				Secretary that the manner in which that person will administer the trust will

				be consistent with the requirements of this section or who has so demonstrated

				with respect to any individual retirement plan.

								(3)No part of the

				trust assets will be invested in life insurance contracts.

								(4)The interest of an

				individual in the balance of his account is nonforfeitable.

								(5)The assets of the

				trust shall not be commingled with other property except in a common trust fund

				or common investment fund.

								(6)Except as

				provided in subsection (e)(2), no distribution will be allowed if at the time

				of such distribution the designated beneficiary is not a chronically ill

				individual (as defined in section 7702B(c)(2)).

								(c)Tax treatment of

				contributions

								(1)Contribution

				limit

									(A)In

				generalThe aggregate amount of contributions (other than

				qualified rollover contributions described in subsection (d)) for any taxable

				year to all Long-Term Care Trust Accounts maintained for the benefit of the

				designated beneficiary shall not exceed $5,000.

									(B)Inflation

				adjustmentIn the case of any taxable year beginning in a

				calendar year after 2006, the dollar amount under subparagraph (A) shall be

				increased by an amount equal to—

										(i)such dollar

				amount, multiplied by

										(ii)the medical care

				cost adjustment determined under section 213(d)(10)(B)(ii) for the calendar

				year in which the taxable year begins, determined by substituting

				2005 for 1996 in subclause (II) thereof.

										If any

				amount as adjusted under the preceding sentence is not a multiple of $10, such

				amount shall be rounded to the next lowest multiple of $10.(2)Gift tax

				treatment of contributionsFor purposes of chapters 12 and

				13—

									(A)In

				generalAny contribution to a Long-Term Care Trust Account on

				behalf of any designated beneficiary—

										(i)shall be treated

				as a completed gift to such beneficiary which is not a future interest in

				property, and

										(ii)shall not be

				treated as a qualified transfer under section 2503(e).

										(B)Treatment of

				excess contributionsIf the aggregate amount of contributions

				described in subparagraph (A) during the calendar year by a donor exceeds the

				limitation for such year under section 2503(b), such aggregate amount shall, at

				the election of the donor, be taken into account for purposes of such section

				ratably over the 5-year period beginning with such calendar year.

									(d)Qualified rollover

				contributionFor purposes of this section, the term

				qualified rollover contribution means a contribution to a

				Long-Term Care Trust Account—

								(1)from another such

				account of the same beneficiary, but only if such amount is contributed not

				later than the 60th day after the distribution from such other account,

				and

								(2)from a Long-Term

				Care Trust Account of a spouse of the beneficiary of the account to which the

				contribution is made, but only if such amount is contributed not later than the

				60th day after the distribution from such other account.

								(e)Tax treatment

				of distributions

								(1)In

				generalAny distribution from a Long-Term Care Trust Account

				shall be includible in the gross income of the distributee in the manner as

				provided under section 72 to the extent not excluded from gross income under

				any other provision of this subsection.

								(2)Long-term care

				insurance premiumsIf at the time of any distribution, the

				designated beneficiary is not a chronically ill individual (as defined in

				section 7702B(c)(2)), no amount shall be includible in gross income under

				paragraph (1) if the aggregate premiums for any qualified long-term care

				insurance contract for such beneficiary during the taxable year are not less

				than the aggregate distributions during the taxable year.

								(3)Distributions

				for qualified long-term care servicesFor purposes of this

				subsection, if at the time of any distribution, the designated beneficiary is a

				chronically ill individual (as so defined)—

									(A)In-kind

				distributionsNo amount shall be includible in gross income under

				paragraph (1) by reason of a distribution which consists of providing a benefit

				to the distributee which, if paid for by the distributee, would constitute

				expenses for any qualified long-term care services (as defined in section

				7702B(c)).

									(B)Cash

				distributionsIn the case of distributions not described in

				subparagraph (A), if—

										(i)such

				distributions do not exceed the expenses for qualified long-term care services

				(as so defined), reduced by expenses described in subparagraph (A), no amount

				shall be includible in gross income, and

										(ii)in any other

				case, the amount otherwise includible in gross income shall be reduced by an

				amount which bears the same ratio to such amount as such expenses bear to such

				distributions.

										(4)Change in

				beneficiaries or accountsParagraph (1) shall not apply to that

				portion of any distribution which, within 60 days of such distribution, is

				transferred—

									(A)to another

				Long-Term Care Trust Account for the benefit of the designated beneficiary,

				or

									(B)to the credit of

				another designated beneficiary under a Long-Term Care Trust Account who is a

				spouse of the designated beneficiary with respect to which the distribution was

				made.

									(5)Operating

				rulesFor purposes of applying section 72—

									(A)to the extent

				provided by the Secretary, all Long-Term Care Trust Accounts of which an

				individual is a designated beneficiary shall be treated as one account,

									(B)except to the

				extent provided by the Secretary, all distributions during a taxable year shall

				be treated as one distribution, and

									(C)except to the

				extent provided by the Secretary, the value of the contract, income on the

				contract, and investment in the contract shall be computed as of the close of

				the calendar year in which the taxable year begins.

									(6)Special rules

				for death and divorce

									(A)In

				generalRules similar to the rules of paragraphs (7) and (8) of

				section 220(f) shall apply.

									(B)Amounts

				includible in estate of donor making excess contributionsIn the

				case of a donor who makes the election described in subsection (c)(2)(B) and

				who dies before the close of the 5-year period referred to in such subsection,

				the gross estate of the donor shall include the portion of such contributions

				properly allocable to periods after the date of death of the donor.

									(7)Additional

				taxThe tax imposed by this chapter for any taxable year on any

				taxpayer who receives a payment or distribution from a Long-Term Care Trust

				Account which is includible in gross income shall be increased by 25 percent of

				the amount which is so includible under rules similar to the rules of section

				530(d)(4).

								(8)Denial of

				double benefitFor purposes of determining the amount of any

				deduction under this chapter, any payment or distribution out of a Long-Term

				Care Trust Account shall not be treated as an expense paid for medical

				care.

								(f)Designated

				beneficiaryFor purposes of this section, the term

				designated beneficiary means the individual designated at the

				commencement of participation in the Long-Term Care Trust Account as the

				beneficiary of amounts paid (or to be paid) to the account.

							(g)Loss of taxation

				exemption of account where beneficiary engages in prohibited

				transactionRules similar to the rules of paragraph (2) of

				section 408(e) shall apply to any Long-Term Care Trust Account.

							(h)Custodial

				accountsFor purposes of this section, a custodial account or an

				annuity contract issued by an insurance company qualified to do business in a

				State shall be treated as a trust under this section if—

								(1)the custodial

				account or annuity contract would, except for the fact that it is not a trust,

				constitute a trust which meets the requirements of subsection (b), and

								(2)in the case of a

				custodial account, the assets of such account are held by a bank (as defined in

				section 408(n)) or another person who demonstrates, to the satisfaction of the

				Secretary, that the manner in which he will administer the account will be

				consistent with the requirements of this section.

								For

				purposes of this title, in the case of a custodial account or annuity contract

				treated as a trust by reason of the preceding sentence, the person holding the

				assets of such account or holding such annuity contract shall be treated as the

				trustee thereof.(i)ReportsThe

				trustee of a Long-Term Care Trust Account shall make such reports regarding

				such account to the Secretary and to the beneficiary of the account with

				respect to contributions, distributions, and such other matters as the

				Secretary may require. The reports required by this subsection shall be filed

				at such time and in such manner and furnished to such individuals at such time

				and in such manner as may be

				required.

							.

			(b)Tax on excess

			 contributions

				(1)In

			 generalSubsection (a) of section 4973 of the Internal Revenue

			 Code of 1986 (relating to tax on excess contributions to certain tax-favored

			 accounts and annuities) is amended by striking or at the end of

			 paragraph (4), by inserting or at the end of paragraph (5), and

			 by inserting after paragraph (5) the following new paragraph:

					

						(6)a Long-Term Care

				Trust Account (as defined in section

				530A),

						.

				(2)Excess

			 contributionSection 4973 of such Code is amended by adding at

			 the end the following new subsection:

					

						(h)Excess

				contributions to Long-Term Care Trust AccountsFor purposes of

				this section—

							(1)In

				generalIn the case of Long-Term Care Trust Accounts (within the

				meaning of section 530A), the term excess contributions means the

				sum of—

								(A)the amount by

				which the amount contributed for the calendar year to such accounts (other than

				qualified rollover contributions (as defined in section 530A(d))) exceeds the

				contribution limit under section 530A(c)(1), and

								(B)the amount

				determined under this subsection for the preceding calendar year, reduced by

				the excess (if any) of the maximum amount allowable as a contribution under

				section 530A(c)(1) for the calendar year over the amount contributed to the

				accounts for the calendar year.

								(2)Special

				ruleA contribution shall not be taken into account under

				paragraph (1) if such contribution (together with the amount of net income

				attributable to such contribution) is returned to the beneficiary before June 1

				of the year following the year in which the contribution is

				made.

							.

				(c)Failure To

			 provide reports on Long-Term Care Trust AccountsParagraph (2) of

			 section 6693(a) of the Internal Revenue Code of 1986 (relating to failure to

			 provide reports on individual retirement accounts or annuities) is amended by

			 striking and at the end of subparagraph (D), by striking the

			 period at the end of subparagraph (E) and inserting , and, and

			 by adding at the end the following new subparagraph:

				

					(F)section 530A(i)

				(relating to Long-Term Care Trust

				Accounts).

					.

			(d)Conforming

			 amendmentThe table of parts for subchapter F of chapter 1 of the

			 Internal Revenue Code of 1986 is amended by adding at the end the following new

			 item:

				

					

						Part IX. Long-Term Care Trust

				Accounts

					

					.

			(e)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			3.Refundable credit for

			 contributions to Long-Term Care Trust Accounts

			(a)In

			 generalSubpart C of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by

			 inserting after section 35 the following new section:

				

					35A.Contributions

				to Long-Term Care Trust Accounts

						(a)General

				ruleIn the case of an individual, there shall be allowed as a

				credit against the tax imposed by this subtitle for the taxable year an amount

				equal to 10 percent of the contributions to any Long-Term Care Trust Account

				allowed under section 530A for such taxable year.

						(b)Reduction based

				on adjusted gross income

							(1)In

				generalThe percentage which would (but for this subsection) be

				taken into account under subsection (a) for the taxable year shall be reduced

				(but not below zero) by the percentage determined under paragraph (2).

							(2)Amount of

				reductionThe percentage determined under this paragraph is the

				percentage which bears the same ratio to the percentage which would be so taken

				into account as—

								(A)the excess

				of—

									(i)the taxpayer's

				adjusted gross income for such taxable year, over

									(ii)$95,000

				($190,000 in the case of a joint return), bears to

									(B)$10,000 ($20,000

				in the case of a joint return).

								(3)Adjusted gross

				incomeFor purposes of this subsection, adjusted gross income

				shall be determined without regard to sections 911, 931, and 933.

							(c)Denial of double

				benefitNo deduction shall be

				allowed under this chapter for any amount taken into account in determining the

				credit under this

				section.

						.

			(b)Conforming

			 amendments

				(1)Paragraph (2) of

			 section 1324(b) of title 31, United States Code, is amended by inserting before

			 the period , or from section 35A of such Code.

				(2)The table of

			 sections of subpart C of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by inserting after the item relating to section

			 35 the following new item:

					

						

							Sec. 35A. Contributions to Long-Term Care Trust

				Accounts.

						

						.

				(c)Effective

			 dateThe amendments made by this section shall apply to amounts

			 paid or incurred in taxable years beginning after December 31, 2005.

			

